Opinion by
Mr. Justice Elkin,
This is a case in which counsel should be reminded *293that the unnecessary multiplication of assignments of error does not add strength to an appeal. The questions involved are simple and free from legal complications. There are forty-four assignments when three or four would have answered every legitimate purpose of the case. This practice is not to be encouraged and we call attention to it now so that counsel hereafter may exercise greater care in this respect. The errors assigned should go to the important and controlling questions involved in the controversy. The bill asks for an accounting and this was decreed. The complaint is that an accounting was not only directed but that the manner of making it was also decreed. It is true that in the fourth paragraph of the decree all patents, equipment, unfilled orders, materials and finished product on hand or in process of completion, belonging to the partnership at the time of its dissolution, were adjudged to be the property of appellee. This order must be understood to have reference to property left after the payment of the partnership indebtedness. All of the partnership assets without reference to which partner contributed the same, or from whence they may have been derived, are held subject to the payment of the partnership debts. Until the debts are paid there are no assets for distribution. But after payment of the indebtedness and the costs of dissolution are provided for, the property will be divided among the partners according to the terms of the partnership agreement. The auditor is to make an accounting in accordance with the terms of the article of agreement made by the parties at the time the partnership was formed, and whatever property is left after paying partnership debts and the costs of dissolution belongs to appellees as stated in the fourth paragraph of the decree. But title to this property does not pass to appellee until all partnership debts and costs are paid and the business is finally wound up. The auditor will so understand Ms duty in making an *294accounting. The decree will be modified to this extent.
With the modification indicated decree is affirmed, costs to be paid out of the partnership funds.